           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 1 of 52




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


CONSERVATION LAW FOUNDATION
62 Summer Street
Boston, Massachusetts 02110

NATURAL RESOURCES DEFENSE
COUNCIL, INC.
40 West 20th Street, 11th Floor
New York, New York 10011
                                                    Case No. 20-cv-1589
R. ZACK KLYVER
1 West Street
Bar Harbor, Maine 04609

CENTER FOR BIOLOGICAL DIVERSITY
378 N. Main Avenue
Tucson, Arizona 85701

            Plaintiffs,

      v.

DONALD J. TRUMP, in his official capacity as
President of the United States
1600 Pennsylvania Avenue, NW
Washington, DC 20006

DAVID BERNHARDT, in his official capacity as
Secretary of the Department of the Interior
1849 C Street, NW
Washington, DC 20240

WILBUR ROSS, in his official capacity as
Secretary of Department of Commerce
1401 Constitution Avenue, NW
Washington, DC 20230




                                       1
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 2 of 52




DR. NEIL JACOBS, in his official capacity as the
person exercising the authority of the
Administrator of the National Oceanic and
Atmospheric Administration
1401 Constitution Avenue NW, Room 5128
Washington, DC 20230

              Defendants.




       COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                                   INTRODUCTION

      1.     This case challenges President Donald J. Trump’s unlawful

proclamation of June 5, 2020, which purported to revoke core protections for the

Northeast Canyons and Seamounts Marine National Monument (“the Monument”

or “Northeast Canyons and Seamounts”) and to open the Monument to commercial

fishing.

      2.     The Monument—which lies in the U.S. Atlantic Ocean, approximately

130 miles off the coast of Cape Cod, Massachusetts—was designated as a national

monument in 2016 by President Barack Obama pursuant to the Antiquities Act of

1906, 54 U.S.C. § 320301. See Presidential Proclamation No. 9496, 81 Fed. Reg.

65,161 (Sept. 15, 2016) (“the 2016 Proclamation”).

      3.     The 2016 Proclamation reserved and protected a unique and fragile

area that features underwater canyons that rival the depth of the Grand Canyon

and undersea mountains that rise higher than any mountain east of the Rockies.

These dramatic geologic features support abundant and diverse ecosystems and

ecological resources of great scientific interest.
                                            2
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 3 of 52




      4.     The Monument area provides habitat to numerous species, including

endangered whales and sea turtles; sea birds, marine mammals, and fish species;

and fragile deep-sea corals, some of which have been found nowhere else on earth.

      5.     To protect these resources, the 2016 Proclamation prohibited

commercial extractive activities—including commercial fishing—within the

Monument.

      6.     The prohibition on commercial fishing provided protection to the

objects of scientific interest within the Monument—a rich web of ocean ecosystems

and marine life that the 2016 Proclamation recognized are extremely sensitive to

disturbance from extractive activities. Prohibiting commercial fishing also made the

Monument a crucial reference site—unique in the U.S. Atlantic Ocean—where

scientists may study marine species and ecosystems undisturbed by disruptive

commercial extractive activities.

      7.     In 2017, fishing industry trade groups filed a lawsuit in this Court

challenging the 2016 Proclamation and seeking to reopen the Monument to

commercial fishing. This Court upheld President Obama’s designation of the

Monument as a valid exercise of his Antiquities Act authority, and the D.C. Circuit

affirmed. Mass. Lobstermen’s Ass’n v. Ross, 349 F. Supp. 3d 48 (D.D.C. 2018), aff’d

945 F.3d 535 (D.C. Cir. 2019).

      8.     On June 5, 2020, President Trump issued a proclamation purporting to

override the 2016 Proclamation and revoke the commercial fishing prohibition

within the Monument. See Presidential Proclamation No. 10049, 85 Fed. Reg.



                                          3
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 4 of 52




35,793 (June 5, 2020) (“the Trump Proclamation”). The Trump Proclamation

immediately opened the Monument to commercial fishing activities.

      9.     The commercial fishing activities permitted by the Trump

Proclamation are incompatible with the proper care and management of the objects

of scientific or historic interest identified in the 2016 Proclamation and protected by

the Monument’s reservation. The Trump Proclamation deprives the Monument’s

scientific objects of the protections they had under the 2016 Proclamation, leaving

them vulnerable to the very damage that the Monument reservation was designed

to avoid.

      10.    Although President Trump cited the Antiquities Act and the U.S.

Constitution as the source of his authority, neither one authorizes the President’s

proclamation. The Antiquities Act empowers the President to create national

monuments and reserve federally owned or controlled lands and waters to protect

objects of scientific or historic interest. It does not give the President the opposite

power to revoke those protections. Congress retained that latter power for itself. The

Trump Proclamation was wholly without statutory or constitutional authority and

is therefore unlawful.

      11.    This Court should declare the Trump Proclamation to be unlawful and

enjoin Agency Defendants from implementing the Trump Proclamation and from

taking actions inconsistent with the 2016 Proclamation.




                                            4
             Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 5 of 52




                           JURISDICTION AND VENUE

       12.    This case arises under the Constitution and the laws of the United

States. Jurisdiction is therefore proper pursuant to 28 U.S.C. § 1331.

       13.    The Court has authority to grant declaratory and injunctive relief

pursuant to 28 U.S.C. §§ 2201-2202 and its inherent authority to issue equitable

relief. Injunctive relief is also authorized by 5 U.S.C. § 706.

       14.    The Court has authority to award costs and attorneys’ fees under 28

U.S.C. § 2412.

       15.    Venue is proper in this court pursuant to 28 U.S.C. § 1391(e)(1)(A)-(B)

because Defendants reside in this judicial district, and because a substantial part of

the events giving rise to the action challenged here took place in this judicial

district.

                                     PLAINTIFFS

       16.    Plaintiff CONSERVATION LAW FOUNDATION (CLF) is a non-profit

membership organization dedicated, inter alia, to protecting marine wildlife and

their habitats as well as other coastal and ocean resources in New England.

       17.    To further these goals, CLF undertakes litigation and other legal

advocacy on behalf of its members’ interests; educates its members on conservation

issues and on threats, challenges, and solutions for New England’s oceans so that

they can exercise their rights and protect their interests in those resources;

promotes public awareness, education, and citizen involvement in the conservation




                                            5
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 6 of 52




of marine wildlife and resources; and supports programs for the conservation of

marine wildlife and their habitats.

      18.       On behalf of its members, CLF has worked intensively in the Atlantic

Ocean in the vicinity of the Monument to prevent and combat damage from

extractive activities (including harmful commercial fishing practices) for more than

30 years, and it advocated extensively on behalf of its members for the creation of

the Monument.

      19.       Plaintiff NATURAL RESOURCES DEFENSE COUNCIL, INC.

(NRDC), is a non-profit environmental membership organization with hundreds of

thousands of members nationwide, including tens of thousands of members in

states along the northeastern Atlantic seaboard. NRDC’s mission is to safeguard

the earth—its people, its plants and animals, and the natural systems on which all

life depends.

      20.       NRDC has a longstanding commitment to the protection of vulnerable

marine ecosystems. For more than three decades, NRDC has advocated for the

protection and long-term sustainability of ocean resources on behalf of its members.

A central part of NRDC’s mission is to protect the nation’s seas from harmful

exploitation and to conserve the oceans’ living resources.

      21.       NRDC has long worked to prevent and combat damage from extractive

activities, including harmful commercial fishing practices, in and around the

Monument and elsewhere in the Atlantic Ocean, and it advocated for the creation of

the Monument on behalf of its members.



                                           6
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 7 of 52




      22.    Plaintiff R. ZACK KLYVER was the Lead Naturalist for Bar Harbor

Whale Watch Company, located in Bar Harbor, Maine, for 30 years. Since

April 2019 he has continued to work as a naturalist for Bar Harbor Whale Watch

Company on a part-time basis, continuing to lead trips to observe whales and other

marine life several times per week throughout the summer and fall tourist seasons.

      23.    In 2019 he co-founded Blue Planet Strategies, LLC, a consulting firm

that uses science and law to helps its clients solve ocean conservation problems

around the world. Mr. Klyver also owns his own international ecotourism company

called Flukes, Inc., that specializes in taking clients to see whales around the world.

He is also a member of the Atlantic herring advisory panel for the New England

Fishery Management Council.

      24.    Mr. Klyver has guided over 3,000 trips and taken over 600,000

passengers to see and learn about the whales, seabirds, and other marine wildlife of

the northwest Atlantic Ocean. The Monument’s protections benefitted Mr. Klyver

by reducing harms to, and facilitating scientific research about, species and

ecosystems in these areas. He is currently working with a team planning research

trips to the Monument, and his ecotourism company Flukes, Inc. is planning a 2021

tour to the Monument. Mr. Klyver actively supported the creation of the Monument,

including by speaking at a public hearing in Providence, Rhode Island, in

September 2015, as well as at other public educational events.

      25.    Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a non-profit

environmental organization whose primary mission is to ensure the long-term



                                           7
             Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 8 of 52




health and viability of animal and plant communities around the world and to

protect both the natural world and humans from environmental harms.

      26.     Center for Biological Diversity has devoted considerable resources to

ensuring the conservation and sound management of numerous marine species

threatened by destructive activities in our oceans, including unsustainable fishing

practices.

      27.     Plaintiffs and their members benefited from the 2016 Proclamation’s

prohibition on commercial fishing. Thus, as described in greater detail below, they

would benefit from an order declaring the Trump Proclamation unlawful and

enjoining the Agency Defendants from implementing it.

                                   DEFENDANTS

      28.     Defendant DONALD J. TRUMP is sued in his official capacity as

President of the United States.

      29.     President Trump resides and conducts his duties in Washington, D.C.

      30.     Defendant DAVID BERNHARDT is sued in his official capacity as the

Secretary of the Interior of the United States.

      31.     Secretary Bernhardt is responsible for ensuring that the Department

of the Interior and its constituent agencies, including the U.S. Fish and Wildlife

Service, comply with the applicable law, including the 2016 Proclamation’s

directives and requirements for managing the Monument.

      32.     The Secretary of the Interior resides and conducts his duties in

Washington, D.C.



                                           8
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 9 of 52




      33.    Defendant WILBUR ROSS is sued in his official capacity as the

Secretary of Commerce of the United States.

      34.    Secretary Ross is responsible for ensuring that the Department of

Commerce and its constituent agencies, including the National Oceanic and

Atmospheric Administration (NOAA), comply with the applicable law, including the

2016 Proclamation’s directives and requirements for managing the Northeast

Canyons and Seamounts Marine National Monument.

      35.    The Secretary of Commerce resides and conducts his duties in

Washington, D.C.

      36.    Defendant DR. NEIL JACOBS is sued in his official capacity as the

person exercising the authority of the Administrator of NOAA within the U.S.

Department of Commerce.

      37.    The Administrator of NOAA (and currently, Dr. Jacobs) is responsible

for ensuring that NOAA complies with the applicable law, including the 2016

Proclamation’s directives and requirements for managing the Monument.

      38.    The Administrator of NOAA (and currently, Dr. Jacobs) resides and

conducts his duties in Washington, D.C.

      39.    The above-named Defendants have the authority, ability, and

obligation to remedy the harms alleged to Plaintiffs’ interests.




                                          9
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 10 of 52




                                   BACKGROUND

The Antiquities Act

      40.     The U.S. Constitution gives Congress the exclusive “power to dispose of

and make all needful Rules and Regulations respecting the Territory or other

Property belonging to the United States.” U.S. Const. art. IV, § 3, cl. 2 (“the

Property Clause”).

      41.     In 1906, Congress delegated a part of its power to the President when

it enacted the Antiquities Act. The Act authorizes the President to “declare by

public proclamation historic landmarks, historic and prehistoric structures, and

other objects of historic or scientific interest that are situated on land owned or

controlled by the Federal Government to be national monuments,” and to “reserve

parcels of land as a part of the national monuments” that constitute the smallest

area “compatible with the proper care and management of the objects to be

protected.” 54 U.S.C. § 320301(a), (b).

      42.     Exercising Congress’s delegation of authority in the Antiquities Act,

Presidents have declared and reserved more than 150 national monuments in

thirty-two states, four territories, two oceans, and the District of Columbia,

providing lasting protection for our nation’s cultural, natural, and historical

heritage.

      43.     National monuments have included important American icons like

Muir Woods in California, the Statue of Liberty in New York, and the Grand

Canyon in Arizona. Depending on the nature and location of the objects to be



                                           10
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 11 of 52




protected, national monument designations have ranged from just a few acres to

millions of acres.

      44.     A President’s national monument designation confers protection on the

identified “objects of historic or scientific interest” and on the area reserved as part

of the monument. 54 U.S.C. § 320301(a), (b). In a national monument, protection of

the objects of historic or scientific interest is the paramount purpose for which the

area is to be managed.

      45.     When designating a national monument, the President may “reserve”

federally owned or controlled lands and waters as part of the monument, 54 U.S.C.

§ 320301(b), and as part of that reservation may impose specific use restrictions

that are necessary for the “proper care and management of the objects to be

protected,” id.

      46.     For example, Presidents’ monument proclamations have frequently

withdrawn monuments from the operation of mineral disposition and leasing laws.

Presidents have also prohibited other extractive activities in monuments that would

threaten the objects of interest, such as prohibiting commercial fishing in

Papahānaumokuākea Marine National Monument and Pacific Remote Islands

Marine National Monument in the Pacific Ocean (the nation’s two largest marine

national monuments).

      47.     When such use restrictions are imposed in a President’s designating

proclamation, they are part of the monument reservation and have the force of law.




                                           11
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 12 of 52




The Northeast Canyons and Seamounts

      48.     The Northeast Canyons and Seamounts Marine National Monument

encompasses a cluster of four extinct undersea volcanoes (known as seamounts) and

three large undersea canyons that cut into the continental shelf about 130 miles off

the coast of Cape Cod, Massachusetts. Formed millions of years ago, the seamounts

(Bear, Mytilus, Physalia, and Retriever) rise from the ocean floor higher than any

mountain east of the Rockies, and the canyons (Oceanographer, Gilbert, and

Lydonia) rival the Grand Canyon in depth.




                   Fig. 1: Map of Northeast Canyons and Seamounts Marine
                   National Monument
                   Credit: NOAA


                                           12
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 13 of 52




      49.     The dramatic and varied terrain of these canyons and seamounts, the

ocean current and upwelling patterns they generate, and the wide range of marine

habitats at different depths combine to create complex three-dimensional biological

hotspots that offer food, shelter, and nursery habitats to exceptionally diverse and

abundant sea life.

      50.     The canyons and seamounts area has attracted intense scientific

interest, particularly over the last decade as underseas technologies have made

more of the ocean accessible to scientific exploration. With every exploration of the

Monument area, scientists make new discoveries.

      51.     To date, for example, scientists have found at least 60 different species

of cold-water corals living within the Monument, including some species that have

been found nowhere else on earth. Corals found at these depths grow exceptionally

slowly—just millimeters per year, sometimes over the course of hundreds or even

thousands of years—and they host complex communities of creatures living on and

around them, including many species of fish and invertebrates.




               Fig. 2: Paramuriceid seafan (octocoral) in Oceanographer Canyon
               Credit: NOAA, Northeast U.S. Canyons Expedition 2013


                                              13
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 14 of 52




               Fig. 3: Corals on Mytilus Seamount
               Credit: NOAA, Northeast U.S. Canyons Expedition 2013

      52.     From the ocean floor to the ocean surface, along the flanks and crowns

of the seamounts, and from the continental rise to the shelf around the canyon

heads, the Monument’s varied terrain supports rare and unusual lifeforms and

important ecological relationships. Complex interactions occur between and across

the different benthic (seafloor) and pelagic (water column) environments. For

example, powerful currents created by the steep walls and slopes of the canyons and

seamounts lift nutrients upward towards the surface. Such nutrient upwellings fuel

the growth of plankton, the base of the food chain, which attracts schools of small

fish and the larger animals that, in turn, prey on them.

      53.     These biological and oceanographic dynamics make the canyons and

seamounts area an important feeding ground for numerous species, including

seabirds such as puffins, gulls, shearwaters, storm petrels, gannets, skuas, and

terns; large predatory fish such as tuna and sharks; and multiple species of whales,

dolphins, and sea turtles, some of which are endangered (such as sperm, sei, and fin

whales, and leatherback sea turtles).
                                             14
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 15 of 52




      54.     For example, the canyons and seamounts area is the critical winter

feeding ground for Maine’s breeding population of Atlantic puffins, a population

that nearly went extinct in the 1970s. Using geolocation devices, scientists recently

discovered that the birds spend several months each winter at sea, in and around

the Monument.




                  Fig. 4: Atlantic puffin
                  Credit: Project Puffin/Stephen W. Kress

Threats Posed by Commercial Fishing

      55.     The Monument’s ecosystems are acutely vulnerable to damage caused

by commercial fishing. Commercial fishing gears historically used in this area have

included bottom and midwater trawls (e.g., for mackerel, squid, and butterfish),

traps and pots (e.g., for lobster and crab), and pelagic longlines (e.g., for tuna,

swordfish, and billfish).




                                              15
              Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 16 of 52




Fig. 5: Fishing gear types, clockwise from top left: (1) bottom trawl, (2) traps and pots, (3) pelagic
longline, (4) midwater trawl
Credit: NOAA Fisheries, “Bycatch: Fishing Gear and Risks to Protected Species,” at
https://www.fisheries.noaa.gov/national/bycatch/fishing-gear-and-risks-protected-species

        56.     Benthic fauna—including deep-sea corals, sponges, and anemones—

create the foundation for the deep-sea ecosystem, providing food, spawning habitat,

and shelter for an array of fish and invertebrate species. Deep-sea organisms tend

to have longer lifespans and slower growth rates than their shallow-water

counterparts, making it difficult for them to recover from even single disturbances.

        57.     One pass of a large weighted bottom trawl net can destroy sensitive

living habitat, such as corals, sponges and anemones. Such gear poses a particular

threat to deep-sea corals that have been growing for hundreds or even thousands of

years, and can prevent the growth of new colonies. Other fishing gear types that

contact the sea floor, such as heavy offshore lobster and crab traps and pots, are


                                                    16
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 17 of 52




also known to impair and destroy these habitats. Further, trawls, traps, and pots

can degrade bottom sediments and important habitat structure, like cobble, and

harm organisms that live in these habitats.

      58.     The heavy traps and pots used in offshore commercial fishing cause

damage throughout the water column as well. For example, vertical lines

connecting traps and pots to buoys at the surface are known to entangle whales,

often fatally, as well as sea turtles such as the endangered leatherback.

      59.     Higher in the water column, commercial fishing removes large schools

of fish and squid on which animals further up the food chain—like marine

mammals, sea turtles, and sea birds—rely for survival.

      60.     Commercial fishing gears also inadvertently catch, injure, and kill non-

targeted species—a phenomenon called “bycatch.”

      61.     For example, pelagic longlines—which can stretch thirty miles long,

with thousands of baited hooks that are intended to catch large fish like swordfish

and tuna—catch other marine wildlife such as whales, dolphins, seabirds, sea

turtles, and non-targeted sharks and other fish. It is not possible to eliminate this

bycatch.

      62.     Commercial fishing gear is frequently lost or abandoned in the ocean,

causing bycatch and entanglement from so-called “ghost gear.”

      63.     Commercial fishing further results in increased vessel traffic and

underwater noise, and an increased risk of ship strikes, which harm and disturb

marine wildlife present in the Monument’s reserved areas.



                                          17
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 18 of 52




      64.     The Magnuson-Stevens Fishery Conservation and Management Act

(“Magnuson-Stevens Act”) generally regulates commercial fishing in U.S. waters,

including the Exclusive Economic Zone, from 3 to 200 miles from the coast. Under

the Magnuson-Stevens Act, regional fishery management councils, which include

fishing industry representatives, are charged with recommending management

measures for most managed ocean fisheries.

      65.     In the Monument area, council-managed fisheries include trawl

fisheries and the red crab trap fishery. NOAA Fisheries manages the Atlantic

highly migratory species fishery, which includes the longline fishery for tuna and

swordfish. 16 U.S.C. § 1852(a)(3). Under the Atlantic Coastal Fisheries Cooperative

Management Act, the Atlantic States Marine Fisheries Commission, an interstate

commission, cooperates with NOAA Fisheries in managing the lobster fishery, with

NOAA Fisheries having management authority in federal waters, such as in the

Monument.

      66.     The Magnuson-Stevens Act directs regional fishery management

councils to prepare fishery management plans that achieve “optimum yield” from

each of their managed fisheries. 16 U.S.C. §§ 1851(a)(1), 1852(h)(1).

      67.     All fishery management plans or plan amendments must be approved,

disapproved, or partially approved by the Secretary of Commerce. Id. § 1854(3). The

Secretary of Commerce issues regulations implementing the fishery management

plans or plan amendments. Id. § 1854(b).




                                         18
             Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 19 of 52




       68.     Under the Magnuson-Stevens Act, fishery management plans must

minimize unintended bycatch of nontarget species, but only to the extent

“practicable.” Id. § 1851(a)(9). Adverse impacts to habitat from fishing gear, such as

from heavy bottom trawl nets, similarly must be minimized only if “practicable,”

and only when the Council designates habitat as “essential” for a managed fish

stock. Id. § 1853(a)(7).

       69.     Congress has also provided councils with discretionary authority to

limit damage to deep-sea corals from fishing gear. Id. § 1853(b)(2)(B). After

considering the long-term sustainable uses of the fishery resources in an area where

such corals are found, a council may prohibit or restrict fishing or fishing gears that

physically damage corals.

       70.     Unlike the Antiquities Act, the Magnuson-Stevens Act is not primarily

a preservation statute. Its goal is not to protect ocean biodiversity, ecosystem

health, or objects of historic or scientific interest, but to promote sustainable

fisheries. Congress did not intend its provisions, including those relating to bycatch,

habitat, and deep-sea corals, to provide the kind of permanent protection that the

2016 Proclamation provides.

       71.     For example, the New England Fishery Management Council and the

Mid-Atlantic Fishery Management Council have taken some limited actions in parts

of the Monument area pursuant to the Magnuson-Stevens Act’s essential fish

habitat and deep-sea coral provisions, but they offer far less protection than the

2016 Monument reservation did. Prior to Monument’s designation, the two councils



                                           19
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 20 of 52




prohibited bottom trawls in certain deeper portions of Oceanographer and Lydonia

Canyons. Since designation, the New England Council has developed an action that

would prohibit bottom trawls and lobster traps in Monument areas deeper than 600

meters. Both of these actions were intended to prevent possible future expansion of

these gears’ use, but not to interfere with existing or recent fishing practices.

Specifically, the councils’ actions do not restrict bottom trawling and lobster traps in

the shallower portions of the Monument, where all such fishing has historically

occurred (and where known deep-sea coral habitat exists). And neither action

prohibits red crab fishing (which uses heavy pots and vertical lines) or pelagic

longlining.

The Monument Designation Process

      72.     Starting in 2015, certain Plaintiffs and other stakeholders called on

the Obama Administration to confer full and permanent protection on the canyons

and seamounts area.

      73.     There was broad support for the Monument in the region, including

from scientists, members of the public, coastal businesses, recreational fishermen,

religious leaders, state and local political officials, the region’s two leading aquaria,

regional and local conservation organizations, and others.

      74.     Senator Richard Blumenthal and the entire Connecticut congressional

delegation submitted to the Obama Administration a formal proposal for

designation of the Monument that encompassed five major canyons and the four

seamounts.



                                           20
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 21 of 52




      75.     The Obama Administration considered whether to designate the

Monument in an extensive public process that included a public meeting in

September 2015, several rounds of regional stakeholder meetings, including with

commercial fishing interests and Plaintiffs, and a public comment period that was

open for more than a year.

      76.     More than 300,000 members of the public, including several Plaintiffs,

sent letters, comments, and petitions to the Obama Administration in support of a

monument.

      77.     Plaintiffs and other commenters informed the Administration of the

threats that commercial fishing posed to the area’s natural resources, and requested

that the Administration protect those resources by designating a monument

prohibiting commercial fishing and other harmful extractive commercial uses.

The 2016 Proclamation Designating the Monument and Specifying
Protections

      78.     On September 15, 2016, President Obama issued the 2016

Proclamation establishing the Northeast Canyons and Seamounts Marine National

Monument.

      79.     The Monument is composed of two units covering roughly 4,900 square

miles total, and it is located entirely within the U.S. Exclusive Economic Zone of the

Atlantic Ocean. It is the only marine national monument in the U.S. Atlantic

Ocean.

      80.     The Canyons Unit covers approximately 940 square miles and includes

three major underwater canyons, which are outstanding examples of these

                                         21
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 22 of 52




ecologically rich ocean features. The Seamounts Unit encompasses roughly 3,900

square miles and includes four seamounts—the only seamounts found in the U.S.

Atlantic.

      81.       Between the Canyons Unit and the Seamounts Unit is a transit

corridor for commercial fishing vessels along the continental shelf break.

      82.       The 2016 Proclamation identified “the canyons and seamounts

themselves, and the natural resources and ecosystems in and around them,” as

“objects of historic and scientific interest” to be protected under the Antiquities Act,

and it reserved the Monument’s submerged lands and waters “for the care and

management of the objects of historic and scientific interest therein.” The 2016

Proclamation provided that the Monument’s boundaries were drawn to encompass

the smallest area compatible with the proper care and management of the objects to

be protected.

      83.       The monument reservation specified in the 2016 Proclamation

conferred important protections on the canyons and seamounts and the natural

resources and ecosystems in and around them.

      84.       The 2016 Proclamation directed the Secretary of Commerce (through

NOAA) and the Secretary of the Interior (through the U.S. Fish and Wildlife

Service) to share management responsibility for the Monument pursuant to their

applicable legal authorities.




                                           22
             Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 23 of 52




       85.     The 2016 Proclamation ordered the Secretaries to prepare a joint

management plan for the Monument within three years, but it also directly imposed

certain protections that would become effective before then.

       86.     The 2016 Proclamation directed that the Secretaries “shall prohibit”

certain destructive activities and uses in the Monument—including oil and gas

leasing and “[f]ishing commercially”—to ensure the proper care and management of

the Monument’s objects of interest.

       87.     The Monument thus became the only part of the U.S. Atlantic Ocean

designated for full protection from commercial fishing and other commercial

extractive activities.

       88.     The 2016 Proclamation’s commercial fishing prohibition for most

species took effect within 60 days of the 2016 Proclamation’s issuance—i.e., by

November 14, 2016. The Proclamation provided for a more gradual phase-in of the

prohibition for existing American lobster and red crab permit-holders, specifying

that “[a]fter 7 years, red crab and American lobster commercial fishing is prohibited

in the monument.”

       89.     The 2016 Proclamation identified other, less harmful activities that

the Secretaries “may permit” in the Monument—such as recreational fishing,

scientific research, whale watching, and bird watching—to the extent “such activity

is consistent with the care and management of the objects within the monument.”

       90.     On November 4, 2016, NOAA issued a bulletin stating that commercial

fishing was prohibited within the Monument as of November 14, 2016 (with the



                                           23
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 24 of 52




exception of the phased-in prohibition on lobster and crab fishing). NOAA further

directed that all fishing gear, aside from tagged fixed-gear lobster and crab traps

and pots, must be removed from the area. Consistent with the 2016 Proclamation,

NOAA also directed that recreational fishing could continue in the Monument,

pursuant to permits and limits that existed before the Monument designation and

any applicable future management measures.

      91.     The 2016 Proclamation’s commercial fishing prohibition was essential

to the proper care and management of the objects the Monument was designated to

protect, which specifically included the marine ecosystems encompassed by the

Monument boundaries and the species that are part of those ecosystems.

      92.     By prohibiting commercial fishing, the 2016 Proclamation protected

the Monument’s ecosystems and species from the harms described above, including

the destruction and adverse modification of habitat; the bycatch of non-target

species (including seabirds, turtles, whales, and dolphins); entanglement of marine

mammals and other species; disturbance of fish foraging, breeding, nursery, and

other essential activities; the removal of fish prey; and the reduction of the

suitability of the Monument to serve as an ecological scientific reference site.

      93.     The 2016 Proclamation’s commercial fishing prohibition made the

Monument a spawning and nursery refuge that, over time, would support higher

densities of a range of fish and invertebrate species and would allow scientists to

better understand the relationships between fish productivity and fishery

disturbances. Studies have found that total biomass of marine life in marine



                                          24
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 25 of 52




protected areas can be significantly greater on average than in fished areas, and a

growing body of empirical evidence suggests that some of this increased biomass

can have spillover benefits to adjacent areas as well.

      94.     The 2016 Proclamation also made the Monument an exceedingly rare,

if not unique, area in the Atlantic Ocean where marine mammals and other animals

can forage, congregate, raise young, and engage in other essential behaviors free of

disturbance and risk of harm from commercial fishing.

      95.     As the effects of climate change cause increasing stress to marine

wildlife, the commercial fishing prohibition would help support healthy and

resilient fish, marine mammal, sea turtle, and seabird populations inside the

Monument and in nearby areas of the northwest Atlantic Ocean.

      96.     The commercial fishing prohibition was also essential to facilitate

scientific study of a largely intact ocean habitat area with minimum human

disturbances. The prohibition allowed the Monument to serve as a valuable

scientific reference site and control area for studying the ecology of offshore areas,

and for studying regional changes to marine wildlife and ecological productivity

associated with climate change.

      97.     Since the Monument’s designation in 2016, scientific research has

flourished.

      98.     To date, since November 2017, researchers from the New England

Aquarium have conducted eight aerial scientific surveys of the Monument. During

these surveys, researchers have observed and documented an extraordinary amount



                                           25
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 26 of 52




of marine life inside the Monument, including sharks, rays, four species of dolphins,

three species of beaked whales, pilot whales, humpback whales, fin whales, sperm

whales, and a sei whale. Particularly noteworthy observations have included the

rarely sighted True’s beaked whale, two blue whales (the largest animal species on

earth and rarely spotted in the region), and a high percentage of dolphin and whale

mothers accompanied by calves and juveniles.




                    Fig. 6: Fin whale swimming inside the Monument
                    Credit: New England Aquarium, November 12, 2017




                    Fig. 7: Sperm whale swimming inside the Monument
                    Credit: New England Aquarium, October 25, 2019




                                          26
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 27 of 52




                     Fig. 8: Blue whale swimming inside the Monument
                     Credit: New England Aquarium, February 9, 2020

      99.     Since the Monument’s designation, researchers at the Woods Hole

Oceanographic Institution have explored the Monument below the water’s surface

using submersible technology. During a September 2018 submersible expedition to

the Monument, Woods Hole scientists discovered two previously unknown species of

deep-sea corals in Lydonia Canyon. The new species are types of “bubblegum

corals,” so called because they have soft bundles of polyps that resemble wads of

bubblegum along their branches.

      100.    In September 2019, NOAA conducted a scientific expedition within the

Monument with NOAA Ship Okeanos Explorer. NOAA used a remotely operated

submersible vehicle to research areas of Oceanographer Canyon, Bear Seamount,

and Retriever Seamount that had not been previously surveyed or explored. NOAA

also conducted a midwater dive just north of Bear Seamount.

      101.    During NOAA’s expedition—which was broadcast to the public via live

video feed—scientists observed stunning arrays of deep-sea corals (including whip-

like bamboo coral, bushy bamboo, black coral, plexaurid coral, bottlebrush golden

coral, pink coral, large fans of bubblegum coral, soft coral, and stoloniferous coral),

                                            27
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 28 of 52




sponges (including glass sponges, vase sponges, and encrusting demosponges), and

mobile organisms (such as octopus, chimera, halosaurs, cusk eels, sawtooth eels,

rattail fish, bristlemouth fish, juvenile king crabs, squat lobsters, jellyfish,

siphonophores, goiter blacksmelt, and a possibly new species of red cidippid

ctenophore).




             Fig. 9: Pink Coral on Retriever Seamount
             Credit: NOAA Office of Ocean Exploration and Research, September 2019

      102.     U.S. government data since 2016 demonstrates that the prohibition on

commercial fishing within the Monument has not harmed overall landings and

revenues in the fisheries that had previously operated in the Monument area.

According to the most recent data available, overall landings in the U.S. Atlantic

squid, mackerel, and butterfish fishery increased 61 percent in 2017‐2018 compared

to 2015‐2016, while overall revenues increased 22 percent during this time.

Landings and revenues in this fishery are also up for Rhode Island, where most

landings in the fishery occur and which has the ports most proximate to the

Monument: squid, mackerel, and butterfish landings and revenues for Rhode Island



                                             28
            Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 29 of 52




increased 35 percent and 16 percent respectively in 2017‐2018 over those in 2015-

2016.

         103.   Meanwhile, overall landings of the principal tuna stocks (bigeye,

yellowfin, and bluefin) and swordfish in the U.S. Atlantic highly migratory species

fishery did not meaningfully change in 2017-2018 compared to 2015-2016. Overall

revenues from tuna and swordfish catch in the fishery also remained essentially

unchanged during this time.

This Court’s Review and Affirmance of the Monument’s Validity

         104.   In March 2017, five fishing industry groups filed a lawsuit in this

Court challenging the 2016 Proclamation and seeking an injunction forbidding the

President, Secretary of Commerce, and Secretary of the Interior from enforcing the

2016 Proclamation’s commercial fishing prohibition. They claimed, inter alia, that

the Antiquities Act did not apply in the ocean and that the Monument was too

large.

         105.   CLF, NRDC, Mr. Klyver, and the Center for Biological Diversity—all

Plaintiffs here—moved to intervene in that litigation to help defend the Monument.

On March 20, 2018, this Court granted their intervention motion.

         106.   On a motion to dismiss, this Court held that President Obama’s

designation of the Monument was a valid exercise of his Antiquities Act authority.

Mass. Lobstermen’s Ass’n v. Ross, 349 F. Supp. 3d 48 (D.D.C. 2018). The D.C. Circuit

affirmed. Mass. Lobstermen’s Ass’n v. Ross, 945 F.3d 535 (D.C. Cir. 2019).




                                            29
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 30 of 52




President Trump’s Monument Review and 2020 Revocation Proclamation

      107.   A few months after taking office, President Trump issued an executive

order directing the Secretary of the Interior to review certain national monuments

designated since 1996, including the Northeast Canyons and Seamounts Marine

National Monument. Exec. Order 13792, 82 Fed. Reg. 20,429 (Apr. 26, 2017). The

executive order asserted that national monument designations “may . . . curtail

economic growth,” and opined as a matter of “[p]olicy” that monument designations

should “balance the protection of . . . objects against the appropriate use of Federal

lands and the effects on surrounding lands and communities.” The executive order

directed the Secretary of the Interior to submit a report making recommendations

for “Presidential actions” that would “carry out the policy” described above.

      108.   Two days later, President Trump issued another executive order

directing the Secretary of Commerce to review all designations and expansions of

marine national monuments and national marine sanctuaries within the previous

ten years, including Northeast Canyons and Seamounts. Exec. Order 13795, 82 Fed.

Reg. 20,815 (Apr. 28, 2017). The executive order directed the Secretary of Commerce

to “report the results of the review” within 180 days.

      109.   Public comments submitted during the agencies’ reviews were

overwhelmingly supportive of national monuments in general, and of the Northeast

Canyons and Seamounts Marine National Monument in particular.

      110.   Plaintiffs were among those who submitted comments in support of

Northeast Canyons and Seamounts. Plaintiffs CLF, NRDC, and Center for



                                          30
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 31 of 52




Biological Diversity submitted letters to both the Secretary of the Interior and the

Secretary of Commerce that, among other things, described the scientific objects of

interest in the Monument and the importance of the 2016 Proclamation’s

commercial fishing prohibition.

       111.   The New England Fishery Management Council, in contrast,

submitted comments arguing that the 2016 Proclamation’s “limitations on fishing

activity . . . should be rescinded.” The Council suggested that various commercial

fishing operations—including operations that use bottom trawls, lobster traps, and

red crab traps—would commence or resume in the Monument area if the Trump

Administration were to revoke the Monument’s prohibition on commercial fishing.

       112.   In August 2017, then-Secretary of the Interior Ryan Zinke submitted a

report to the President. Despite acknowledging that the public comments were

“overwhelmingly in favor of maintaining existing monuments,” Secretary Zinke

recommended that the 2016 Proclamation creating Northeast Canyons and

Seamounts be “amended” to “allow[] the regional fishery management council to

make fishery-management decisions” under the Magnuson-Stevens Act—that is, to

lift the prohibition on commercial fishing.

       113.   Secretary Zinke’s report stated that “[w]hen landscape areas are

designated and reserved as part of a monument, objects and large tracts of land are

overlain by a more restrictive management regime, which mandates protection of

the objects identified,” and opined that “[a]s a result, . . . traditional uses of the land

such as . . . fishing . . . are unnecessarily restricted.”



                                             31
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 32 of 52




      114.   Although Commerce Secretary Ross’s report describing the results of

the Commerce review should have been submitted to the President in October 2017,

neither Secretary Ross nor any other government official has ever released a

Commerce report.

      115.   In December 2017, President Trump issued two proclamations that

substantially reduced the sizes of the Bears Ears and Grand Staircase-Escalante

National Monument reservations, and thereby revoked prohibitions on mining and

oil and gas leasing in the lands excised from those monuments. Cases challenging

the lawfulness of those proclamations are pending in this Court.

      116.   On information and belief, Secretary Zinke and/or Secretary Ross

directed agency officials to develop proposals for revoking protections from

Northeast Canyons and Seamounts. According to press reports, in 2017, Interior

official Randy Bowman emailed a memorandum outlining such a proposal to other

Interior officials with the following caveat: “In my initial draft of this memo, which

was (by direction) for revoking the designation rather than just removing the

fishing restrictions, I did not even mention [economic] impacts to fishermen, as I felt

they were so minor in the context of the overall New England fishing industry as to

undercut the case for making changes [to the Monument].” On information and

belief, neither Mr. Bowman’s memorandum nor any other agency justification for

revoking the Monument’s protections has ever been made public.

      117.   On May 29, 2020, the chairs of the New England Fishery Management

Council and the Mid-Atlantic Fishery Management Council, among others, sent a



                                          32
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 33 of 52




letter to Secretary Ross arguing that the “ban on commercial fishing within Marine

National Monument waters is a regulatory burden on domestic fisheries,” and

calling for “immediate action” to reopen national monuments to commercial fishing.

      118.    On June 5, 2020, President Trump issued a proclamation purporting to

“amend[]” the 2016 Proclamation by revoking its prohibition against commercial

fishing in the Monument.

      119.    President Trump announced his decision at a small roundtable event

in Maine, accompanied by Interior Secretary David Bernhardt. Several invited

fishing industry representatives and Maine’s former governor Paul LePage were in

attendance.

      120.    The President’s remarks during the roundtable demonstrated a

general lack of awareness about the Monument’s designation under the Antiquities

Act, the objects of interest designated for protection, and the scope of the 2016

Proclamation’s commercial fishing prohibition (which President Trump described,

incorrectly, as applying only to U.S. fishing boats and not to “other countries”).

      121.    Before signing the proclamation, the President told the attendees:

“We’re undoing his [President Obama’s] executive order [sic]. . . . What reason did

he have for closing 5,000 miles? That’s a lot of miles. Five thousand square miles is

a lot. He didn’t have a reason, in my opinion. All right. So we’re opening it up.

Today, I’m signing a proclamation to reverse that injustice, to reverse that order

from the previous administration, and we are reopening the Northeast Canyons and

the Seamounts Marine region [sic] to commercial fishing.”



                                          33
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 34 of 52




      122.   President Trump continued: “And we’re doing that immediately. Are

we doing that as of immediately?” Secretary Bernhardt answered: “You’re—you’re

opening up 5,000 square miles—” President Trump interjected: “As of?” Secretary

Bernhardt continued: “—with the stroke of a pen. . . . You’re taking down a ‘no

fishing’ sign and opening up fishing.”

      123.   By revoking the prohibition on commercial fishing, the Trump

Proclamation immediately exposes the Monument to commercial fishing activities

that are incompatible with the proper care and management of the objects to be

protected pursuant to the 2016 Proclamation. These activities will expose the

marine life and ecosystems in and around the canyons and seamounts to a

substantial risk of damage or permanent degradation, and greatly diminish their

value for scientific research.

      124.   No other President in the Antiquities Act’s 114-year history has

revoked protections against commercial extractive use from an entire national

monument reservation, as President Trump purported to do here. The President

has no constitutional or statutory authority to dismantle a national monument

reservation in this manner.

      125.   The commercial fishing prohibition is fundamental to the proper care

and management of the Monument objects identified in the 2016 Proclamation. The

revocation of this protection, if allowed to stand, will have effectively abolished the

Monument designation and rendered it a national monument in name only.




                                           34
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 35 of 52




      126.   President Trump’s proclamation opines, “[w]ith respect to fish in

particular,” that “[s]ome of the examples of fish species that [the 2016

Proclamation] identifies are not of such significant scientific interest that they merit

additional protection beyond that already provided by other law,” citing, inter alia,

the Magnuson-Stevens Act and the National Marine Sanctuaries Act. The Trump

Proclamation does not assert that those statutes provide equivalent protection to

the Monument’s resources as that provided by the 2016 monument reservation.

      127.   Nor does the Trump Proclamation acknowledge this Court’s conclusion,

affirmed by the D.C. Circuit, that the National Marine Sanctuaries Act “address[es]

environmental conservation in the oceans . . . in different ways and to different

ends” compared with the Antiquities Act. Mass. Lobstermen’s Ass’n, 349 F. Supp. 3d

at 59 (observing that “[t]he Antiquities Act is entirely focused on preservation,”

whereas the Sanctuaries Act “addresses a broader set of values, including

‘recreation[]’ and the ‘public and private uses of the [ocean] resources’” (citations

omitted)), aff’d, 945 F.3d at 542.

      128.   The Trump Proclamation selectively mentions “fish species” and “coral

species” as monument objects, but it does not explain how lifting the prohibition on

commercial fishing is consistent with the proper care and management of the

ecosystems that the 2016 Proclamation designated for protection. As this Court has

previously recognized, the 2016 Proclamation not only designated individual

species, but “designated the ecosystems surrounding the canyons and seamounts” as




                                           35
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 36 of 52




objects of scientific interest. Mass. Lobstermen’s Ass’n, 349 F. Supp. 3d at 68, aff’d,

945 F.3d at 544.

      129.   Because of the Trump Proclamation, Defendants Secretary of the

Interior, Secretary of Commerce, and NOAA Administrator (collectively, “the

Agency Defendants”) are no longer adhering to the 2016 Proclamation’s

requirement that they “shall prohibit” commercial fishing within the Monument.

      130.   By its terms, President Trump’s revocation went into effect

immediately upon his signature, without any need for further agency action. As

Secretary Bernhardt confirmed at the roundtable event on June 5, 2020, President

Trump’s action took effect “with the stroke of a pen.”

      131.   On information and belief, the Agency Defendants will not implement

or comply with the 2016 Proclamation’s commercial fishing prohibition unless the

Court declares the Trump Proclamation unlawful and sets it aside.

President Trump’s Action Harms Plaintiffs’ Interests by Revoking
Protections Specified in the 2016 Proclamation

      132.   President Trump’s action will harm Plaintiffs and their members by

revoking a core monument protection—the prohibition on commercial fishing—

which is required by the 2016 Proclamation, is part of the reservation, and is

necessary for the proper care and management of the ecosystems and objects of

scientific interest in the Monument.

      133.   Plaintiffs and their members plan to continue to view, study, and enjoy

the unique habitats, fish, marine mammals, seabirds, corals, and other marine

species protected by the Monument.

                                           36
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 37 of 52




       134.   The 2016 Proclamation’s prohibition on commercial fishing within the

Monument benefitted Plaintiffs and their members by enabling them to use and

enjoy the ecosystems and marine life in the Monument area—and adjacent areas

that benefit from spillover effects of the Monument’s protections—for scientific,

educational, aesthetic, and recreational purposes without disturbance or harm from

commercial fishing.

       135.   Conservation Law Foundation (CLF) has thousands of members in

New England coastal states. CLF’s members use and enjoy fish and other marine

resources off the New England coast for recreational, aesthetic, educational, and

scientific purposes.

       136.   CLF’s members have a particular interest in landscape-scale marine

protection of scientifically important places in the ocean off New England, such as

the Monument, because such areas increase the ocean’s resilience to the stresses

and changes associated with excessive human carbon emissions and serve as

scientific reference sites.

       137.   CLF’s members include professional scientists who have been studying

the habitats within and many of the species associated with the Monument and

nearby areas.

       138.   One such CLF member is Peter Auster, Ph.D., a scientist who

specializes in marine ecology. He is a professor at the University of Connecticut,

where he has worked for over 40 years. He also serves on the Habitat Committee’s




                                         37
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 38 of 52




Plan Development Team and Ecosystem-Based Fisheries Management Plan

Development Team for the New England Fishery Management Council.

      139.   Dr. Auster has extensively studied the canyons and seamounts area

that the Monument encompasses. Over the course of multiple research trips

spanning the last 35 years, Dr. Auster has led and participated in dives—either

inside a submersible research vehicle, or by using a remotely operated vehicle—to

all three canyons and four seamounts that are now within the Monument.

      140.   Dr. Auster has used multiple submersible vehicles and other ship-

based tools to study northeast submarine canyons and seamounts, principally to

understand the interactions of species and habitats, the ecological interactions

between species, and how diversity is distributed within these precipitous and

dynamic landscapes. This work, in collaboration with many academic colleagues,

has resulted in an improved understanding of the structure, the web of interactions,

and the vulnerability of these deep-sea communities. Dr. Auster has also studied

the effects of commercial fishing practices on seafloor communities, like those in the

Monument. He has seen first-hand the destruction that bottom trawling and

offshore pot fisheries can do to such areas. Because deep-sea corals can live for

hundreds of years, grow slowly, and do not propagate easily, damage caused by

commercial fishing could take centuries to recover, if ever. Other taxonomic groups

are equally vulnerable, although the current scientific understanding of population

processes is more incomplete and will benefit from further research in the

Monument. Further, fishing can significantly affect the web of interactions between



                                          38
             Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 39 of 52




species. Removing large numbers of fishes from the local environment, those that

serve as prey for apex predators, also can have deleterious effects on Monument

resources.

      141.     Dr. Auster was part of the dive planning team for the 2019 NOAA Ship

Okeanos Explorer cruise to the region in 2019, which resulted in four dives to the

Monument, including one in the head of Oceanographer Canyon. The results of this

dive facilitated a proposal in progress (initial deadline is now July 8, 2020) to return

to the canyon heads in the Monument to compare and contrast the benthic flora and

fauna there with similar communities outside the Monument. The researchers’

ability to compare fished and unfished sites will be eliminated as soon as fishing

resumes as a consequence of this action. Dr. Auster and several collaborators are

developing proposals for additional future studies that use the Monument as an

unimpacted reference site. Dr. Auster plans to visit the Monument again in late

2020 or as soon as funding for such work is available.

      142.     Opening the Monument to commercial fishing will harm Dr. Auster’s

research by jeopardizing his and other scientists’ ability to conduct longitudinal

studies of how an ecosystem functions unimpacted by local disturbances caused by

human uses. Opening the Monument also eliminates Dr. Auster’s and other

scientists’ ability to compare and contrast areas closed and open to commercial

fishing, such as contrasting nearby seafloor and midwater communities subject to

fishing pressure with those protected inside the Monument. In addition, the value of

his other research in the Monument, such as scientific studies of ecological



                                          39
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 40 of 52




interactions between species and diversity distribution will be significantly reduced

now that commercial fishing is permitted in the Monument.

      143.   The Brookline Bird Club is also a member of CLF. The Brookline Bird

Club organizes paid offshore pelagic bird-watching trips to areas inside the

Monument and its vicinity to observe offshore seabirds. The 2016 Proclamation’s

protections heightened public interest in these trips; the Brookline Bird Club

intends to continue planning and participating in observation trips to the

Monument. Opening the Monument to commercial fishing will diminish interest in

these trips and will harm the Brookline Bird Club’s ability to observe seabirds

congregating and foraging, and overwintering, with minimum human disturbances

or effects on the ecosystem.

      144.   The 2016 Proclamation’s protections benefitted CLF’s members by

protecting the Monument area from the disruption and damage caused by

commercial fishing, by preserving the health and beauty of the ecosystems for

future study and scientific research, and by enabling CLF’s members to study, view,

and enjoy the Monument as the only large marine protected area off New England’s

shores.

      145.   The Natural Resources Defense Council (NRDC) has members who are

scientists, educators, recreational fishermen, and bird- and wildlife-watchers who

use the area in and around the Monument for research, education, wildlife viewing,

aesthetic appreciation, and recreation.




                                          40
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 41 of 52




      146.    One such member of NRDC is Dr. Scott D. Kraus, a marine biologist

whose research encompasses the biology and conservation of marine mammals and

who studies the conservation benefits of the Monument’s designation on marine

mammals in that area.

      147.    Dr. Kraus has personally flown over the Monument area conducting

aerial surveys of marine mammals, and from 2017 to 2019 he directed a research

team at the New England Aquarium collecting data within the Monument

boundaries.

      148.    Dr. Kraus has now retired from the New England Aquarium, but he

remains affiliated and continues to collaborate with Aquarium researchers. Dr.

Kraus also continues to conduct and publish his own research. Among other things,

Dr. Kraus is involved in efforts to collect and analyze marine mammal data from

areas of the northwestern Atlantic, including the Monument, through the North

Atlantic Right Whale Consortium.

      149.    To inform his research, Dr. Kraus continues to rely on data and

imagery gathered from the New England Aquarium’s Monument overflights and

other surveys. Dr. Kraus also intends to return to the Monument on a research

vessel to gather data. The COVID-19 pandemic has put such research trips on hold,

given the difficulty of maintaining social distance aboard a research vessel, but Dr.

Kraus intends to resume planning such a trip as soon as it is safe to do so.

      150.    Dr. Kraus values the Monument because it is a biological hotspot from

the seafloor up to the surface—an extraordinary marine Serengeti that attracts



                                          41
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 42 of 52




large numbers of whales and dolphins. The Monument’s prohibition on commercial

fishing would have made this the only area fully protected from commercial fishing

in the U.S. Atlantic.

      151.   The loss of that protection will compromise Dr. Kraus’s ability to

assess how the lack of commercial fishing impacts—including entanglement in

longlines and trap lines, and acoustic disturbances from large vessels’ engine noise

and depth-sounders—may impact marine mammal distribution, abundance, and

behavior in the Monument.

      152.   The loss of protection from commercial fishing will also impair Dr.

Kraus’s ability to use the Monument area as a reference and control site to study

regional changes to marine wildlife associated with climate change. The

Monument’s prohibition on commercial fishing would have allowed Dr. Kraus to

study shifts over time in marine mammal populations, distribution, and behavior in

response to ecosystem changes, without confounding effects from commercial

fishing.

      153.   Mr. Zack Klyver regularly uses the waters of the northwest Atlantic

Ocean to view, study, and educate others about marine wildlife, including wildlife

that use the Monument as habitat and feeding ground, such as humpback, sperm,

fin, and sei whales, and many seabirds, including the population of Atlantic puffins

that nest in the summer on islands near Bar Harbor and overwinter at sea in the

Monument area.




                                         42
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 43 of 52




      154.   Mr. Klyver has frequently traveled to observe marine wildlife in many

different parts of the northwest Atlantic. He has led a whale and seabird boat tour

to the nearby Hudson Canyon, and his company Flukes, Inc., is planning a 2021

tour that will take guests to see whales and other marine wildlife in the Monument.

He is also working with teams planning research trips to the Monument in 2020

and 2021 using remotely operated underwater vehicles equipped with video

cameras to observe and study the marine animals protected there.

      155.   The 2016 Proclamation’s commercial fishing prohibitions benefitted

Mr. Klyver’s interests in viewing, studying, and educating others about these

whales, marine wildlife, and seabirds by providing the species with a protected

source of food, shelter, and passage for their migrations and movements, reducing

the negative effects of commercial fishing, and helping to ensure that they maintain

healthy populations year after year.

      156.   The 2016 Proclamation’s commercial fishing prohibition also facilitated

scientific investigation and therefore provided Mr. Klyver with information to use

when educating the public, commenting on agency decisions, and advising agency

decision-makers about marine life in the northwest Atlantic Ocean, as he does

frequently in his capacity as a naturalist and member of the Atlantic herring

advisory panel for the New England Fishery Management Council.

      157.   Center for Biological Diversity members and staff regularly use the

northwest Atlantic Ocean, including areas within and near the Monument, to view




                                         43
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 44 of 52




and study marine wildlife, including humpback, right, sperm, fin, and sei whales;

loggerhead and leatherback turtles; sharks and other fish; and seabirds.

      158.    One such member of Center for Biological Diversity is Carl Safina,

Ph.D., a marine ecologist and writer based in Long Island, New York. He is the first

Endowed Professor for Nature and Humanity at Stony Brook University, and he

directs the nonprofit Safina Center. He has spent decades studying, advocating, and

writing about marine ecology and the impacts of commercial fishing on marine

ecosystems.

      159.    Dr. Safina is also a recreational fisherman. Each season, between May

and October, he typically takes several fishing trips to the edge of the continental

shelf off the coast of New England. Many of the species for which he fishes

(including sharks, tuna, and swordfish) are highly migratory, traveling between the

Monument and nearby areas. Because commercial fishing has had a severe impact

on fish populations in this area of the Atlantic Ocean, it is now much harder to

catch sharks, tuna, and swordfish than it was when Dr. Safina first started

recreationally fishing decades ago.

      160.    On these trips to the edge of the continental shelf, Dr. Safina also

enjoys seeing sea turtles, seabirds, whales, and other marine wildlife. He has

incorporated these creatures and the conservation threats they face from

commercial fisheries in various of his books and writings, including the books “Song

for the Blue Ocean,” “Eye of the Albatross,” “Voyage of the Turtle,” and “The View

from Lazy Point.”



                                           44
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 45 of 52




      161.   Dr. Safina intends to continue making these trips to the edge of the

continental shelf in future years, including in 2020.

      162.   Dr. Safina has personally witnessed startling recoveries of fish

populations in areas closed to commercial fishing, and has read about the

population rebounds that have been scientifically studied in many such protected

places worldwide. Closing areas to commercial fishing can allow fish numbers to

stabilize and rebound not only inside the protected areas themselves, but also in

neighboring areas as adult fish and larvae “spill over” into those other areas.

      163.   Much of Dr. Safina’s writing focuses on how the oceans are changing as

a result of overfishing. The revocation of the commercial fishing prohibition in the

Monument will deprive Dr. Safina of the information that would have resulted from

other scientists’ research of the Monument area as a control area undisturbed by

commercial fishing.

      164.   Commercial fishing in the Monument also will likely have a negative

impact on Dr. Safina’s ability to catch fish as a recreational fisherman and the

enjoyment he receives from his trips to the edge of the continental shelf because it

will negatively affect his ability to view marine animals such as sea turtles, sea

birds, and whales in this area of the ocean.

      165.   President Trump’s revocation of the 2016 Proclamation’s commercial

fishing prohibition thus harms the interests of all Plaintiffs and their members.

Opening the Monument to commercial fishing will likely result in increased vessel

traffic and noise; bycatch and entanglement of marine mammals and other marine



                                          45
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 46 of 52




wildlife in fishing gear; disturbance of feeding and foraging seabirds, sea turtles,

and marine mammals; damage to fragile and ecologically important deep-sea coral

habitat; and deleterious alterations to the area’s ecology and ecosystems, including

the depletion of forage fish and the extraction of large numbers of other key fish

species.

      166.   Commercial fishing in the Monument will likely harm endangered,

threatened, and vulnerable species like whales, sea turtles, and puffins, by

disrupting the areas on which they depend for overwintering, feeding, breeding, and

migration, as well as injuring and killing animals directly. These impacts will

adversely affect Plaintiffs’ and their members’ ability to view, study, and enjoy

these vulnerable species in a relatively pristine, undisturbed habitat.

      167.   Commercial fishing in the Monument will also interfere with scientific

investigations of the canyons and seamounts area by harming and potentially

extirpating species there that have yet to be identified and investigated.

      168.   Finally, commercial fishing in the Monument will make it impossible

for researchers and educators (including several Plaintiffs and their members) to

use the Monument as a control and reference area for longitudinal or comparative

studies of the effects of human disturbances on ocean ecosystems. Scientists,

including some of Plaintiffs’ members, plan to use the Monument as a unique

control area that would help them study the impacts of commercial fishing on

similar areas in the northwest Atlantic Ocean. They also plan to use the Monument

to analyze the ecological and other benefits associated with landscape-scale closed



                                          46
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 47 of 52




marine areas. These scientific inquiries will no longer be possible because of

President Trump’s revocation of the 2016 Proclamation’s commercial fishing

prohibition.

      169.     These harms from the Trump Proclamation are likely to occur

imminently. Several commercial fishing associations have asserted that their

members used to fish commercially in the Monument area, using both bottom

trawling and pelagic longlining gear, and that they would do so again once the 2016

Proclamation’s protections were revoked.

      170.     Commercial fishing industry representatives present at the roundtable

on June 5, 2020, applauded the President’s decision to open the Monument to

commercial fishing, and several industry representatives issued press statements

praising the action.

      171.     Now that President Trump has revoked the 2016 Proclamation’s

prohibition on commercial fishing, any commercial fishing boat with a valid license

and fishery permit can fish inside the Monument; they need no additional agency

approval or permits before doing so.

      172.     Plaintiffs’ injuries would be redressed by the relief sought here.

      173.     Plaintiffs have no adequate remedy at law.

                            FIRST CLAIM FOR RELIEF
               Ultra vires action: Antiquities Act, 54 U.S.C. § 320301
                                  (All Defendants)

      174.     Plaintiffs re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Complaint.



                                            47
              Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 48 of 52




        175.     In issuing his proclamation of June 5, 2020, President Trump acted

without authority under the Antiquities Act, 54 U.S.C. § 320301. Under the Act,

Congress authorized the President to “designate” national monuments and to

“reserve” lands and waters for the protection of objects of historic or scientific

interest, but not to undo such designations or to abolish such reservations, in whole

or in part.

        176.     As a result, the Trump Proclamation was outside the scope of

President Trump’s authority and is ultra vires and unlawful.

                             SECOND CLAIM FOR RELIEF
                             Separation of powers doctrine
                                   (All Defendants)

        177.     Plaintiffs re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Complaint.

        178.     The Constitution vests Congress with exclusive power over federal

property and foreign and interstate commerce. U.S. Const. art. IV, § 3, cl. 2; id. art.

I, § 8, cl. 3.

        179.     The President has the authority to regulate the disposition of federal

property or the conduct of foreign and interstate commerce only to the extent that

Congress has delegated that authority to the President.

        180.     Congress has not delegated authority to the President to revoke

protections for the proper care and management of monument objects or to abolish a

national monument reservation, in whole or in part. In the Antiquities Act,

Congress retained that authority for itself.



                                             48
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 49 of 52




      181.   In issuing his proclamation of June 5, 2020, President Trump intruded

on Congress’s exclusive power under the Property and Commerce Clauses, in

violation of the doctrine of separation of powers.

                         THIRD CLAIM FOR RELIEF
              Violation of the Antiquities Act, 54 U.S.C. § 320301
                               (All Defendants)

      182.   Plaintiffs re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Complaint.

      183.   The President’s authority may be exercised only in a manner

consistent with the terms and the purpose of the Antiquities Act, including the

requirement for proper care and management of the objects of historic or scientific

interest identified in the 2016 Proclamation.

      184.   When President Obama issued the 2016 Proclamation designating the

Monument, he described the objects of scientific or historic interest that warranted

protection under the Antiquities Act. He also determined that the prohibition on

commercial fishing was an essential component of such protection.

      185.   President Trump’s proclamation revoking the prohibition on

commercial fishing deprives the Monument’s objects of scientific or historic interest

of the protections they had under the 2016 Proclamation, leaving them vulnerable

to the very damage that the Monument reservation was designed to avoid.

      186.   President Trump’s action is based on considerations outside the

Antiquities Act, lacks any adequate legal or factual justification, and is inconsistent




                                          49
          Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 50 of 52




with the proper care and management of the objects to be protected in the

Monument.

                      FOURTH CLAIM FOR RELIEF
             Administrative Procedure Act, 5 U.S.C. § 701 et seq.
                (Defendants Bernhardt, Ross, and Jacobs)

      187.   Plaintiffs re-allege and incorporate by reference the allegations

contained in all preceding paragraphs of this Complaint.

      188.   The Administrative Procedure Act (APA) confers a right of action on

any person adversely affected by a final agency action or a failure to act and waives

the federal government’s sovereign immunity. 5 U.S.C. § 702.

      189.   Because President Trump had no lawful authority to revoke

protections from the Monument, the Secretaries of Commerce and the Interior and

their subordinate officers remain subject to the 2016 Proclamation’s direction that

they “shall prohibit” commercial fishing in the Monument.

      190.   As directed by the Trump Proclamation, the Agency Defendants have

decided no longer to enforce the 2016 Proclamation’s prohibition on commercial

fishing within the Monument.

      191.   The Agency Defendants will not carry out their duties to prohibit

commercial fishing under the 2016 Proclamation as long as the Trump

Proclamation remains in effect.




                                         50
           Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 51 of 52




                             PRAYER FOR RELIEF

WHEREFORE Plaintiffs request that the Court:

      1.     Declare that President Trump’s proclamation of June 5, 2020, is ultra

vires and lacks authority under the Antiquities Act;

      2.     Declare that President Trump’s proclamation of June 5, 2020, violates

the separation-of-powers doctrine;

      3.     Issue injunctive relief against the Agency Defendants directing them to

carry out their mandatory duties imposed in the 2016 Proclamation and enjoining

them from carrying out President Trump’s proclamation of June 5, 2020;

      4.     Award Plaintiffs fees and costs pursuant to 28 U.S.C. § 2412; and

      5.     Grant such other relief as the Court deems just and proper.


Dated: June 17, 2020                   Respectfully submitted,

                                       /s/ Katherine Desormeau
                                       Katherine Desormeau (D.D.C. Bar ID
                                       CA00024)
                                       Ian Fein (D.D.C. Bar ID CA00014)
                                       Natural Resources Defense Council
                                       111 Sutter Street, 21st Floor
                                       San Francisco, California 94104
                                       (415) 875-6100
                                       kdesormeau@nrdc.org
                                       ifein@nrdc.org

                                       Jacqueline M. Iwata (D.C. Bar No. 1047984)
                                       Natural Resources Defense Council
                                       1152 15th Street, NW
                                       Washington, DC 20005
                                       (202) 289-2377
                                       jiwata@nrdc.org



                                         51
Case 1:20-cv-01589 Document 1 Filed 06/17/20 Page 52 of 52




                          Counsel for Plaintiff Natural Resources
                          Defense Council

                          /s/Erica Fuller
                          Erica Fuller (D.D.C. Bar. ID MA001)
                          Peter Shelley (pro hac vice pending)
                          Conservation Law Foundation
                          62 Summer Street
                          Boston, Massachusetts 02110
                          (617) 850-1754
                          efuller@clf.org
                          pshelley@clf.org

                          Counsel for Plaintiff Conservation Law
                          Foundation

                          /s/ Roger Fleming
                          Roger Fleming (D.D.C. Bar. ID ME001)
                          Blue Planet Strategies, LLC
                          47 Middle Street
                          Hallowell, Maine 04347
                          (978) 846-0612
                          rflemingme7@gmail.com

                          Counsel for Plaintiffs Klyver and Center for
                          Biological Diversity




                            52
